ICJ_045_TemplePreahVihear_KHM_THA_1962-06-15_JUD_01_ME_05_FR.txt. 75

OPINION DISSIDENTE DE M. WELLINGTON KOO
[Traduction]

A mon grand regret, je ne puis me rallier à l’arrét de la Cour.
Tout en réservant ma conclusion finale en l'affaire pour les raisons
que j’expliquerai à la fin de la présente opinion, j'estime que les
motifs sur lesquels se fonde l’arrêt ne peuvent se soutenir ni en fait
ni en droit.

I. La question essentielle en litige, telle qu’elle ressort clairement
des conclusions finales des Parties aussi bien que des écritures et des
plaidoiries, est de savoir si le temple de Préah Vihéar est situé en
territoire relevant de la souveraineté du Cambodge ou de la Thai-
lande.

2. Le Cambodge se fonde sur.la carte du secteur des Dangrek
(annexe I au mémoire); et il soutient que cette carte « a été dressée
et publiée au nom et pour le compte de la Commission mixte de
délimitation, créée par le traité du 13 février 1904, qu'elle énonce les
décisions prises par ladite Commission et qu’elle présente tant de ce
fait que des accords et comportements ultérieurs des Parties un
caractère conventionnel ». Il prétend en outre que «la ligne fron-
tière entre le Cambodge et la Thaïlande, dans la région contestée
voisine du temple de Préah Vihéar, est celle qui est marquée sur la
carte de la Commission de délimitation entre l’Indochine et le
Siam » et que «le temple de Préah Vihéar est situé en territoire
relevant de la souveraineté du Royaume du Cambodge ».

3. La Thaïlande conteste toute validité aux demandes du Cam-
bodge et fait valoir principalement qu’« il n’a pas été démontré que
la carte de l’annexe I fût un document obligatoire pour les Parties
soit en vertu de la convention de 1904, soit pour toute autre raison »;
qu’« en fait, ni la Thaïlande ni le Cambodge n’ont traité la frontière
indiquée à l’annexe I comme frontière entre la Thaïlande et le
Cambodge dans la région des Dangrek »; et que « pour les raisons
qui précèdent, la ligne frontière indiquée à l’annexe I ne doit pas
étre substituée a la frontiére existante observée et acceptée en fait
par les deux Parties dans la chaine des Dangrek ». Elle soutient en
outre «qu’à toutes les époques critiques la Thaïlande a exercé la
pleine souveraineté dans la zone du temple, à l'exclusion du Cam-
bodge », et que «si, contrairement aux dénégations de la Thaïlande,
le Cambodge a, en un sens quelconque, rempli des fonctions admi-
nistratives dans ladite zone, ces actes ont été sporadiques, ne sont
pas concluants et ne sont en aucun cas de nature à annuler ou à

limiter le plein exercice de la souveraineté dans cette zone par la
Thaïlande ».

73
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 76

I

4. La carte de l’annexe I a-t-elle, comme le prétend le Cambodge,
un caractère conventionnel et est-elle par conséquent obligatoire à
l'égard de la Thaïlande? Pour répondre correctement à cette ques-
tion, il faut tout d’abord examiner attentivement les preuves sou-
mises à la Cour par les deux Parties. Mais un examen attentif des
documents pertinents ne révèle rien qui soit de nature à prouver,
ou même à suggérer, que la Commission mixte de délimitation ait
discuté de la ligne frontière indiquée sur la carte de l’annexe I ou
qu’elle ait pris une décision à cet égard. Les vingt-cinq procès-
verbaux des séances de cette Commission déposés auprès de la
Cour ne contiennent aucune trace d’une telle discussion ou d’une
telle décision. Or, il convient de rappeler qu’à la toute première
séance de la Commission, tenue le 31 janvier 1905 à Svai Don Keo,
les deux présidents ont respectivement désigné un secrétaire fran-
çais et un secrétaire siamois pour rédiger les procès-verbaux et sont
convenus de ce qui suit: « La tâche que nous avons à remplir se
divise donc en trois parties:

I. Reconnaissance du terrain.
2. Levé du terrain.
3. Discussion et établissement définitif de la frontière. »

5. Lorsqu’a la séance tenue par la Commission le 7 février 1905
une divergence de vues est apparue quant au meilleur moyen de
déterminer la frontière d’après les sources du Prek Kompong Prak
et la ligne de partage des eaux entre le Stung Pursat et la rivière de
Mong, le commandant Bernard, président français, a rappelé au
général Mom Chatidej Udom, président siamois, la méthode établie
au cours de la première séance, méthode d’après laquelle:

«on devait faire d'abord une reconnaissance générale, recueillir
des renseignements de divers ordres permettant de fixer sur le
terrain les points où passe la frontière, reporter enfin sur la carte
cette frontière et en dernier lieu, si cela était nécessaire, en dis-
cuter la valeur et y apporter les modifications indispensables. Dès
que l’on serait tombé d'accord, on aurait arrêté définitivement
la ligne frontière en faisant signer la carte sur laquelle elle aurait
été reportée par les membres des deux Commissions. »

Voici un nouvel exemple — choisi parmi les nombreux autres
qu’offrent les procès-verbaux des séances — de l’importance que la
Commission mixte attribuait à la méthode de délimitation établie
ainsi qu’il a été indiqué ci-dessus: au cours d’une discussion entre les
deux présidents qui a eu lieu lors de la séance tenue par la Com-
mission le 18 janvier 1907 à Pak-Moun et qui a porté sur la pro-
position siamoise de prendre comme frontière le méridien moyen,
compris entre l'O Roun et l’ancien lit du Prek Kompong Tiam, le
colonel Bernard a déclaré:

74
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 77

« La question ne pourra être étudiée que lorsque les deux Com-
missions seront en possession des cartes qui sont en préparation ac-
tuellemient et que les officiers topographes doivent apporter à
Bangkok. »

6. Comme il n’a pas été prétendu que la Commission mixte ait
tenu d’autres séances dont les procès-verbaux auraient été perdus,
on peut conclure qu'aucune autre séance n’a eu lieu et qu'aucune
décision n’a jamais été prise au sujet de la frontière du secteur des
Dangrek compris entre le col de Kel à l’ouest et le Pnom Padang à
l’est, telle qu’elle est indiquée sur la carte de l’annexe I et d’après
laquelle le temple de Préah Vihéar serait en territoire cambodgien.

7. De même, il ressort clairement de la méthode établie par la
Commission mixte pour ses travaux de délimitation que les officiers
français chargés de préparer les cartes, et en particulier la carte de
l'annexe I, n'avaient pas autorité pour donner une interprétation
définitive d’une partie quelconque de la frontière proposée et notam-
ment de la ligne tracée sur ladite carte, au sujet de laquelle il n’y
avait pas de décision de la Commission mixte. On ne saurait non
plus soutenir, à défaut de toute preuve d'instructions expresses de
la Commission, que le pouvoir d'adaptation que la convention de
1904 a pu conférer à celle-ci en tant que telle aurait également
appartenu aux officiers topographes et géodèses français pour le
secteur des Dangrek comme pour aucune autre partie de la frontière
à délimiter.

8. La séance du 18 janvier 1907 que je viens de mentionner est en
fait la dernière ! au cours de laquelle la Commission mixte ait traité
de questions ayant trait au travail de délimitation de la frontière
prévu par la convention de 1904. La seule décision prise au cours de
cette séance a été, concernant «la détermination de la frontière
dans la région du Pnom Pa Dang (Phu Pha Dang) », de choisir
comme frontière le thalweg du Huei Don à partir du point où ce
cours d’eau se jette dans le Mékong, après quoi «la frontière re-
monterait ce thalweg jusqu’à la source du cours d’eau et suivrait
ensuite la crête du Phu Pha Dang vers le Sud-Ouest ». Il est éga-
lement fait allusion à cette décision dans un rapport du colonel
Bernard au ministre de France au Siam daté du 20 février 1907:

« Tout le long des Dangrek et jusqu'au Mékong, la détermination
de la frontière ne pouvait entraîner aucune difficulté. Il s'agissait
simplement de rechercher en quel point le Pnom Padang aboutissait
au Mékong. Aucune discussion n'était possible à ce sujet, car la
montagne n’atteint le fleuve qu’en un seul point, à sept kilomètres
environ en aval de Paknam. »

1 La Commission mixte a tenu. une autre séance le 19 janvier 1907 mais
uniquement pour la détermination « des terrains qui doivent être concédés, à
l'embouchure de la Sémoun, au Gouvernement Français, conformément à l’article
8 de la Convention du 14 février 1904».

75
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 78

Dans ce passage, non seulement le colonel Bernard fait état de
l'accord intervenu sur la détermination du point en question, mais
encore il exprime évidemment sa propre opinion sur le travail de
détermination de la frontiére tout le long des Dangrek. En effet, le
20 février 1907, le rapport du capitaine Oum, chargé du levé de
ce secteur des Dangrek, n’avait.pas encore été remis, puisque le
rapport du colonel Bernard au gouverneur général de l’Indochine
daté du 6 mars 1907 nous apprend: « Les officiers topographes
sont arrivés ici entre le 18 février et le 4 mars et les cartes provi-
soires de la région frontière n’ont pu être achevées qu'hier. » Il est
évident que ict signifie Bangkok et hier le 5 mars 1907. I] est donc
clair qu'à sa séance du 18 janvier 1907 la Commission mixte n’a
pas pu discuter et encore moins décider de la détermination de la
frontière des Dangrek comprise entre le Mékong et (vers l’ouest) le
col de Kel.

g. En fait, une autre séance plénière de la Commission mixte
avait été prévue, ainsi que l'indique la lettre adressée le 13 février
1907 par le ministre de France à Bangkok au ministre des Affaires
étrangères de France:

« Les cartes indiquant la frontière pourront être mises à jour
dans un assez court délai et la réunion plénière des commissaires
français et siamois aura vraisemblablement lieu avant le 15 mars. »

Le colonel Bernard considérait lui-même que «la Commission de
délimitation ne pouvait pas se dissoudre sans avoir clos ses travaux
par un accord final » et c’est l'une des raisons qu'il fit valoir pour
inciter M. Strobel, haut-conseiller du Gouvernement siamois, qu’il
avait déjà vu plusieurs fois depuis son arrivée à Bangkok le 167 mars
1907, à défendre une proposition française fondée sur son «pro-
gramme plus vaste » d’acquérir pour l’Indochine française les trois
provinces jusqu'alors siamoises de Battambang, Siem-Réap et Siso-
phon. D'après le rapport adressé par le colonel Bernard au gouver-
neur général de l’Indochine le 19 mars 1907, une séance plénière
de la Commission mixte « qui devait avoir lieu le lendemain, 8 mars,
était remise sine die » (annexe 50 à la duplique). Dans une lettre
du 27 mars 1907 au ministre des Affaires étrangères de France,
le ministre de France à Bangkok déclarait:

«le retard apporté à la réunion plénière de la Commission trouva
valablement son explication dans le fait que les officiers topographes
n'ayant pas encore rejoint Bangkok, une carte définitive ne pouvait
être soumise aux délibérations de ses membres ».

10. Dans la même lettre, le ministre de France ajoutait:

« Le 8 mars, les premiers jalons étaient posés, les conversations
se poursuivirent avec activité pendant six jours et M. Strobel,
décidément rallié à une combinaison dont il entrevoyait tous les
avantages dans l'intérêt des deux pays... »

76
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 79

A partir du 8 mars les événements se succédèrent avec rapidité.
Le colonel Bernard avait des conversations quotidiennes avec
M. Strobel. Dans la soirée du 13 mars le roi de Siam, accompagné
de ses ministres, rencontra M. Strobel, à sa résidence, pendant trois
heures et finalement «autorisa M. Strobel à passer aux négociations
écrites, et lui recommanda de hater les choses ». Un projet de traité
établi le 14 mars servit de base aux négociations. Le texte définitif
du traité de 1907 fut préparé le 19 mars. Et le traité fut signé,
avec les protocoles et l'accord annexes, le 23 mars 1907 à vingt-
deux heures par le ministre des Affaires étrangères du Siam et le
ministre de France à Bangkok. Le 26, le colonel Bernard quitta
la capitale du Siam pour se rendre à Saigon d’où il prit le bateau
pour la France le 5 avril sans que la Commission mixte eût tenu
cette dernière séance à laquelle il avait songé.

II. Je n’ai donné ce bref récit des nombreux incidents qui ont
pleinement retenu le temps et I’attention du colonel Bernard,
lequel était également le second plénipotentiaire francais aux né-
gociations du traité de 1907, que pour montrer les circonstances
qui ont abouti à la remise sine die de la séance plénière prévue pour
la Commission mixte de délimitation. C’est à la séance ainsi en-
visagée qu'il devait y avoir, entre autres, une discussion et une dé-
cision sur le croquis de la frontière du secteur des Dangrek compris
entre le pied du Pnom Padang et (vers l’ouest) le col de Kel, cro-
quis dressé par le capitaine Oum (officier cambodgien, membre de
la Commission française, dont le colonel Bernard nous dit qu'il
«ne pouvait voir ces temples, témoins de la gloire ancienne de son
pays, sans m'écrire ou m'apporter ses plaintes »); mais cette séance
ne s’est jamais effectivement tenue. En fait, les travaux de délimi-
tation de la première Commission mixte sont restés inachevés.

12. Certes, à la suite de la séance de la Commission mixte du
2 décembre 1906, les présidents des sections française et siamoise
de cette Commission ont fait route ensemble dans la chaîne des
Dangrek et ont probablement visité le temple de Préah Vihéar.
Mais il n’y a aucun motif réel de supposer qu’ils aient pris des dé-
cisions quant à la frontière dans le secteur des Dangrek ou quant à
l'attribution du temple. Il convient de rappeler qu’à la suite d’un
accord intervenu au cours de ladite séance de la Commission ils
ont fait route vers l’est dans la chaîne à partir du col de Kel en
suivant le tracé reconnu par le capitaine Tixier en février 1905, tracé
qui était à dix ou quinze kilomètres de la crête des Dangrek sur le
versant siamois. Le but du voyage a été exposé par le colonel
Bernard, président français, en ces termes:

«l'on pourra faire, de cette route jusqu’à la crête des montagnes,
toutes les reconnaissances qu’on jugera utiles puisqu'on se trouvera
tout au plus à 10 ou 15 kilomètres de cette crête ».

77
ARRÊT I5 VI 62 (OP. DISS. M. WELLINGTON KOO) 80

Le levé de la créte devait encore étre effectué par le capitaine Oum,
a qui cette tache venait d’étre confiée. Les deux présidents ont pu se
rendre compte de la topographie générale du secteur et faire a
distance toutes les « reconnaissances » nécessaires, mais il n’est pas
possible qu'ils aient fixé la ligne précise indispensable à la délimita-
tion d’une frontière sans avoir un rapport complet, avec croquis, du
travail de l'officier topographe et il leur a également été impossible
d'attribuer le temple à l'une ou à l’autre des Parties sans savoir où
devait passer la frontière définitivement délimitée dans ce secteur.

13. Aux termes de la clause III du protocole annexé au traité
de 1907, la seconde Commission mixte de délimitation prévue à
l'article IV du traité avait «à déterminer et à tracer au besoin sur
le terrain la partie de la frontière décrite dans la clause I du présent
protocole ». En d’autres termes, elle avait le pouvoir et le devoir
de déterminer au besoin toute section de la partie de la frontière dé-
crite dans la clause I, c’est-à-dire évidemment toute section non
encore délimitée ou non complètement délimitée. Mais la seconde
Commission mixte n'a pas usé de ce pouvoir en ce qui concerne
l'œuvre de la première Commission. Ce fait peut-il être considéré
logiquement ou sûrement comme prouvant que la première Com-
mission mixte avait achevé ses travaux, y compris la délimitation
définitive de la frontière dans tout le secteur des Dangrek? Il
ressort de ce que j’ai dit plus haut que la seule décision prise au
cours de la séance de la première Commission mixte du 18 janvier
1907 concernait la détermination de l’extrémité orientale de la
frontière à sa jonction avec le Mékong et l’adoption d’une ligne
allant vers l’ouest jusqu'aux sources du Huei Don et, en suivant
la crête du Pnom Padang, jusqu’au pied de cette chaîne. Il s'agissait
de moins de quinze kilomètres sur les trois cents kilomètres de
frontière à délimiter dans le secteur des Dangrek à partir de ce
point jusqu’au col de Kel (à l’ouest). Le fait que la seconde Com-
mission mixte n'ait pas terminé les travaux laissés inachevés par la
Commission précédente, bien qu’elle ait eu le pouvoir de le faire,
est évidemment dû à une méprise quant à la nature du tracé que
la première Commission a adopté le 18 janvier 1907, comme il est
dit à la fin de l’avant-dernier alinéa de la clause I du protocole
annexé au traité de 1907; cette méprise sera expliquée au para-
graphe 16 ci-dessous.

14. On voit donc que la frontière indiquée sur la carte de l’an-
nexe I n'a été ni approuvée ni même discutée par la Commission
mixte de délimitation et qu’elle n’a pas non plus fait l’objet d’un
accord entre les présidents français et siamois de la Commission.
Il ressort de ces faits non contestés que la carte en question n’a pas
le caractère conventionnel que le Cambodge prétend lui attribuer et,
par conséquent, qu’elle n’est évidemment pas comme telle obliga-
toire pour la Thaïlande en matière de souveraineté territoriale sur
le temple de Préah Vihéar.

78
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 81

15. Il est dit que, même si la frontière de la carte de l'annexe I
n’a pas été approuvée par la premiére Commission mixte, c’est le
Gouvernement siamois qui a demandé à la Commission française
de faire cette carte ainsi que les dix autres; par conséquent, bien
qu'elle ait été préparée à Paris par des officiers français sous la
direction du président de la Commission française de délimitation,
la carte aurait reçu le consentement et la sanction du Siam. Mais
quelle était la nature de la demande et quel était le véritable carac-
tère de la carte demandée à la Commission française? La réponse à
ces questions ressort clairement du procès-verbal de la séance tenue
par la Commission mixte le 29 novembre 1905. Voici la déclaration
faite par le commandant Bernard au cours de cette séance:

«il tient avant de commencer les travaux de la Commission à
remercier le Gouvernement siamois de la preuve de confiance qu'il
vient de donner à la Commission française en demandant que la
carte de toute la région frontière fût faite par les soins des Officiers
français ». ;

Le général Mom Chatidej Udom a répondu:

«le Gouvernement siamois en laissant à la Commission française
le soin de dresser la carte de la région frontière a voulu précisément
montrer qu'il avait toute confiance dans les Officiers français ».

Il apparaît que la carte ainsi demandée constituait une question
indépendante, sans rapport direct avec les travaux de délimitation
de la Commission mixte et que, par conséquent, au moment où
la demande a été faite, elle n’a certainement pas pu être consi-
dérée comme constituant ou impliquant une obligation pour la
Thaïlande eu égard au caractère de la carte à dresser. Cette opi-
nion quant à la nature de la demande est corroborée par le procès-
verbal de la séance de la Commission mixte du 17 janvier 1906,
lors de laquelle le commandant Bernard, discutant du program-
me de travail des officiers français et de la possibilité pour eux de
pousser la triangulation jusqu'aux Dangrek afin de raccorder les
travaux de l’année en cours avec ceux de l’année à venir, a déclaré:

« dans le cas contraire le Capitaine Tixier et le Lieutenant Sée seront
employés à étendre les levés exécutés par le Capitaine de Batz et
le Lieutenant Tournyol de façon à avoir une carte plus complète
de la région frontière. Il n’existe en ce moment aucune carte sérieuse
et il serait intéressant pour les deux pays d’en avoir une. »

Il est clair qu'il s'agissait d’une carte générale de toute la région
frontière qui ne faisait pas partie du programme de délimitation
régulier de la Commission mixte. Les parties de la carte indiquant
les frontières dont la détermination relevait de la compétence de
la Commission et avait été approuvée par celle-ci avaient évidemment
un caractère conventionnel, non pas du fait de la demande du
Gouvernement siamois, mais du fait de l'approbation de la Com-
mission; quant aux autres parties indiquant, comme la carte

79
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 82

de l'annexe I, des frontières qui, bien qu’également de la compétence
de la Commission, n’avaient pas encore été approuvées par celle-ci,
elles ne pouvaient avoir un tel caractère.

Pour ce qui est de la référence à «la demande des commissaires
siamois tendant à ce que les commissaires français préparent des
cartes des diverses frontières » contenue dans la lettre du 20 août
1908 par laquelle le ministre de Siam à Paris a transmis au ministre
des Affaires étrangères à Bangkok les cartes qu'il avait reçues du
capitaine Tixier, membre de la Commission française, je n’y attache
pas une importance particulière. On ignore en effet quelle a étélasour-
ce d’information du ministre de Siam. Il n’y a aucune preuve qu’un
membre siamois de la Commission lui ait adressé des communica-
tions relatives aux travaux de la Commission ou aux cartes en ques-
tion. Il n'apparaît pas non plus que sa lettre fût une réponse à une
communication du Gouvernement siamois. Le plus probable est que
le ministre a simplement repris ce que le capitaine Tixier lui a
vraisemblablement dit, oralement et sans précisions, lorsqu'il
lui a remis pour transmission au Gouvernement siamois cinquante
exemplaires des onze cartes, dont celle de l’annexe I, se fondant sur
le fait que la demande du Gouvernement siamois tendant a ce que
les officiers français préparent une carte générale de toute la région
frontière avait fait l'objet d’un échange d’amabilités entre les
présidents des deux Commissions nationales au cours de la séance
de la Commission mixte mentionnée ci-dessus.

En conséquence, l’argument en faveur de la validité de la carte de
l'annexe I tiré de la demande du Gouvernement siamois, ou même,
si cela est exact, des membres siamois de la Commission, tendant à
ce que les officiers français préparent une carte générale de toute la
région frontière entre le Siam et l’Indochine française paraît mal
fondé.

16. A mon avis, la thèse d’après laquelle le protocole annexé au
traité du 23 mars 1907 confirmerait la carte de l'annexe I n’est pas
mieux fondée. Après avoir décrit la plus grande partie des nouvelles
frontières entre l’Indochine française et le Siam résultant des
cessions mutuelles de territoires prévues par le traité de 1907, la
clause I du protocole énonce:

«elle se continue en droite ligne jusqu’à un point situé sur les
Dang-Rek, à mi-chemin entre les passes appelées Chong-Ta-Koh et
Chong-Sa-Met ».

Le troisième alinéa de cette clause est ainsi conçu:

«A partir du point ci-dessus mentionné, situé sur la créte des
Dang-Rek, la frontière suit la ligne de partage des eaux entre le
bassin du Grand-Lac et du Mékong d’une part, et le bassin du Nam-
Moun d’autre part, et aboutit au Mékong en aval de Pak-Moun, à
l'embouchure du Huei-Doue, conformément au tracé adopté par la
précédente Commission de délimitation le 18 janvier 1907. »

80
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 83

Ce qui a été décidé le 18 janvier 1907, c’est de fixer l’extrémité orien-
tale de la frontiére proposée, c’est-a-dire son point de rencontre
avec le Mékong, conformément aux dispositions pertinentes de la
convention de ‘1904 et d’approuver une petite section de cette
frontière allant jusqu'aux sources du Huei-Doue (Huei Don) et
jusqu'au bout de la crête du Pnom Padang (Phu Pha Dang). La
section ainsi déterminée était indiquée sur un croquis annexé à une
lettre adressée par le colonel Bernard au gouverneur général de
l'Indochine le jour même de la séance de la Commission. Le capitaine
Oum n'avait pas encore ramené de croquis couvrant toute la fron-
tière des Dangrek comprise entre le Mékong et (en allant vers
l’ouest) le col de Kel. Il continuait sa marche à l’ouest vers Bangkok,
où il ne devait arriver qu'après le 20 février 1907; quant au croquis,
il ne devait être achevé que le 5 mars 1907. La Commission mixte
n’a pu disposer de ce croquis au cours de sa séance du 18 janvier
1907. Le seul tracé qui ait pu être et qui ait été «adopté par la
précédente Commission de délimitation le 18 janvier 1907 » est celui
qui figure sur le croquis annexé à la lettre du colonel Bernard ci-des-
sus mentionnée. J'ai déjà signalé plus haut la méprise apparem-
ment semblable de la seconde Commission mixte de délimitation
établie en vertu du traité de 1907, quant au caractère du tracé adop-
té par la première Commission mixte au cours de sa séance du 18 jan-
vier 1907. On ne saurait en aucune manière dire valablement que le
protocole ait eu pour effet de confirmer toute la frontière de la chaîne
des Dangrek à l’est du col de Kel, telle qu’elle est tracée sur la carte
de l’annexe I.

IT

17. En présence du fait prouvé que ni la frontière indiquée sur
la carte de l’annexe I ni un croquis de cette frontière n’ont jamais
été approuvés ni vus en séance par la première ou la seconde Com-
mission mixte de délimitation, l'arrêt de la Cour cherche à déduire de
certaines circonstances que le Siam aurait accepté ladite carte.

18. L’une de ces circonstances est la suivante: après que les onze
cartes des différents secteurs de la frontière, parmi lesquels la carte
de l’annexe I, eurent été préparées et imprimées à Paris sous la
direction du colonel Bernard en 1908 et après que cinquante exem-
plaires de chacune d’elles eurent été remis par le capitaine Tixier,
membre français de la Commission mixte de délimitation, à la léga-
tion du Siam à Paris afin d’être transmis au Gouvernement siamois,
le ministre de Siam à Paris a conservé deux séries de chaque carte
pour sa légation, en a envoyé une à chacune des légations du Siam à
Londres, à Berlin, en Russie et aux États-Unis et a expédié le reste
à Bangkok pour son gouvernement, lequel a reçu ce lot sans soulever
d’objection ni faire de réserve à l’égard de la frontière indiquée sur
la carte de l’annexe I. Il est également souligné que le prince

81
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 84

Damrong, ministre de l'Intérieur du Siam, a remercié le ministre
de France de lui avoir adressé une série supplémentaire des cartes
et lui a même demandé de lui envoyer une quinzaine d’autres séries
afin de les mettre entre les mains des autorités provinciales siamoises.

19. L’essence de l'argument en question est que les autorités
siamoises mentionnées au paragraphe précédent, qui ont dû, en
recevant la carte, voir la frontière qui y était tracée et remarquer
que le temple de Préah Vihéar y était situé du côté du Cambodge,
n'ont soulevé aucune objection. Il est tout à fait probable que ces
autorités siamoises ont examiné la carte, mais il ne s'ensuit pas
nécessairement qu’elles aient di remarquer la localisation exacte
du temple. La carte de l’annexe | faisait partie d’une série de onze
cartes et il n’y a aucune raison pour qu'à l’époque elle ait fait
l’objet d'une attention plus particulière. La question du temple
n'avait été soulevée ni par la France ni par le Siam au cours des
négociations ayant abouti à la convention de 1904 ou, par la suite,
au cours des séances de la Commission mixte de délimitation. Elle
n'a jamais fait l’objet de discussions entre les deux Parties avant
1908. Au surplus, la carte de l’annexe I est à l’échelle de 1/200 ooome,
ce qui signifie que la distance de 500 mètres qui sépare sur le terrain
la prétendue frontière et la zone du temple correspond sur la carte
à une différence de 2,5 millimètres seulement. Et, comme le temple
est au sommet de l’éperon de Préah Vihéar, le signe qui l'indique
se perd dans une petite partie de la carte au milieu d’un enchevêtre-
ment de courbes de niveau. Même si l’on cherche spécialement ce
signe, il n’est pas du tout facile à trouver. Loin de constituer une
base juridique pour présumer l'acceptation de la carte de annexe I
par le Siam, le motif invoqué n’est qu’une simple conjecture.

20. Il n’y a certainement rien d’extraordinaire à ce que le prince
Damrong ait remercié le ministre de France de lui avoir envoyé
une série de cartes supplémentaire, car il s'agissait évidemment
d'une marque de courtoisie particulière. Il n’est pas non plus difficile
de comprendre qu’il en ait demandé d’autres séries supplémentaires
pour les mettre entre les mains des autorités provinciales siamoises,
surtout si l'on se souvient que le Siam ne possédait pas encore à
l’époque une bonne carte moderne de toute la région frontière entre
le Siam et l’Indochine française et que le Gouvernement siamois
avait antérieurement demandé au président de la Commission fran-
çaise qu’une telle carte fût dressée par les soins des officiers topo-
graphes français. A la lumière de ces faits, j'estime que les remercie-
ments adressés par le prince au ministre de France et sa demande
d'exemplaires supplémentaires n’ont aucune signification particu-
lière et ne sauraient raisonnablement être considérés comme ap-
puyant la présomption juridique d’une acceptation par le Siam de
la frontière indiquée sur la carte de l'annexe [.

21. En vertu d’une autorisation du ministre des Colonies fran-
çaises datée du 26 mai 1908, le capitaine Tixier a entrepris la

82
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 85

distribution des séries de onze cartes comprenant la carte de l’an-
nexe I. Comme il en a adressé dix-neuf séries aux «membres des
deux Commissions », les membres siamois de la première Commission
mixte de délimitation ont évidemment reçu leur part. Mais je ne
pense pas que ce fait ait l'importance particulière qu'on veut lui
attribuer. La Commission avait cessé de fonctionner depuis plus
d'un an et son travail inachevé avait été repris par la seconde
Commission mixte établie en vertu du traité de 1907, si bien que les
membres siamois de la première Commission n'avaient plus de rôle
officiel en tant que tels. Il se peut qu’ils aient exarhiné ou non les
cartes qu’ils venaient de recevoir, mais ils n'étaient certainement pas
obligés d’en vérifier l’exactitude. Quelle qu’ait pu être leur réaction
ou leur attitude, leur silence ou leur négligence ne sauraient être légi-
timement considérés comme ayant entraîné la responsabilité du Gou-
vernement siamois et comme prouvant l'acceptation tacite par celui-
ci de la carte de l'annexe I.

22. Une « Commission franco-siamoise de transcription de la carte
frontière » instituée en 1900 a tenu deux séances pour accomplir
sa mission. Les deux membres siamois, tout en s’acquittant de leur
part des tâches communes, n’ont rien dit de la carte de l’annexe I.
Peut-on valablement considérer que le silence observé par eux en
l'occurrence ait des conséquences importantes quant à la principale
question soulevée dans la présente affaire? D’après les procès-
verbaux de la Commission, sa première séance s’est tenue le 25 mars
1909 et «le but de la Commission » a été défini comme suit par le
commandant siamois Luang Bhuwanart Narubal:

«essayer de trouver un système de transcription qui sera adopté par
les deux pays afin d'éviter tout malentendu par suite des lectures,
des cartes dont les noms sont erronés ou mal écrits. Pour cette
circonstance, il avait rédigé des règles de transcription des carac-
tères siamois en caractères latins et réciproquement. Il soumet donc
son travail à la Commission française qui approuve en apportant
quelques modifications. » (Annexe XLVIII c à la réplique du Cam-
bodge.)

La deuxième séance a eu lieu le 4 octobre 1909; son procès- -verbal
énonce:

« Réunion ayant pour but de fixer dans ses grandes lignes Péta-
blissement de la carte d’ensemble. Dans le protocole signé à Bang-
kok le mai 1908 à la suite des opérations des Commissions de
délimitation de la frontière entre l’Indo-Chine et le Siam, une des
clauses spécifie qu’une carte d'ensemble de la nouvelle frontière
sera dressée en commun par des officiers français et siamois. »
(Annexe XLVIII d à la réplique du Cambodge.)

Le texte de ce protocole n’a pas été soumis à la Cour, mais le procès-
verbal indique clairement la nature des travaux de la Commission de
transcription:

83
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 86

« Le but poursuivi est de mettre aux mains des fonctionnaires des
deux nations, un document de même nature, aussi détaillé que le
permet l'échelle admise et supprimant les erreurs d'appellation si
fréquentes, surtout lorsque se produit un incident de frontière.

La division en feuilles indiquée sur le tableau d'assemblage
ci-joint montre qu’en confectionnant celles qui sont encadrées de
rouge, la zone frontière précitée sera toute entière comprise dans
quinze feuilles et trois demi-feuilles.

Le format adopté sera de 250 millimètres en hauteur sur 400 en
largeur sans les cadres et blancs, ce qui représente pour chacune
une portion de territoire de 125 kilomètres sur 200. » (Ibid.)

Il ressort donc des passages qui viennent d’être cités que, tant
pour les transcriptions entre caractères siamois et latins sur les
cartes que pour l'établissement d’une carte générale, la tâche de la
Commission avait un caractère tout à fait technique et qu’elle devait
être exécutée conjointement par les membres français et siamois,
apparemment tous experts en matière de cartographie. Le mandat
de la Commission ne consistait pas à vérifier l'exactitude de la
frontière indiquée sur les cartes dont elle se servait dans son travail
et elle n'avait aucun motif d'entreprendre cette tâche de vérifi-
cation de sa propre initiative. En conséquence, le silence des mem-
bres siamois de la Commission de transcription quant à la ligne
indiquée sur la carte de l’annexe I ne constitue en aucune manière
un motif réel d'appuyer la thèse de l'acceptation tacite de cette ligne
par le Siam.

23. En 1934-1935, à la suite d’un levé effectué par ses propres
officiers, le Siam a découvert pour la première fois que le temple
était erronément situé du côté cambodgien de la frontière tracée
sur la carte de l’annexe I. Sur la base de ce fait, il est dit que,
puisque ce pays n'a soulevé la question de l’erreur qu’en 1958, on
doit présumer qu’il a accepté la carte de l’annexe I comme exacte.
Mais il faut rappeler que, dès que la position du Siam à l'égard de
l’Indochine française est devenue moins inégale par suite du dé-
roulement des événements mondiaux à partir de 1940, le Gouverne-
ment siamois a installé un gardien siamois auprès du temple en
vue de signifier son titre de souveraineté sur la zone. Quand, en
1953, le Cambodge a envoyé trois gardiens surveiller le temple, les
autorités thaïlandaises (siamoises) les ont renvoyés. Lorsqu’en 1954
le ministre du Cambodge à Bangkok a informé le ministre des
Affaires étrangères de Thaïlande que son Gouvernement avait
l'intention d'envoyer des éléments de troupes prendre possession
du # 1, "2, la Thaïlande a immédiatement envoyé dans la zone une
unité de sa police frontalière armée en vue de devancer l’action
envisagée par le Gouvernement cambodgien. Ces actes positifs
prouvent clairement l'absence de toute intention d’entériner ou

54
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 87

d'accepter la frontière de la carte de la part du Siam ou de la
Thaïlande.

24. Il est également attaché de l'importance aux traités du
14 février 1925 et du 7 décembre 1937 et à l'accord de règlement
du 17 novembre 1946 comme confirmant la frontière des Dangrek
indiquée sur la carte de l’annexe I. Mais l'examen des dispositions
pertinentes de ces instruments n’appuie pas cette manière de voir.
L'article 2 du traité de 1925 énonce:

«Les Hautes Parties contractantes confirment, en s’en garan-
tissant le respect réciproque, les frontières établies entre leurs
territoires en vertu et en conformité des stipulations des accords
antérieurs maintenues par l’article 27 du présent Traité »;

et la partie pertinente de l’article 27 est ainsi conçue:

« Il annulera, en outre, à dater du même jour, les autres traités,
conventions et arrangements passés entre la France et le Siam,
exception faite, toutefois, des clauses relatives à la définition et à
la délimitation des frontières (contenues dans le traité du 3 octobre
1893, la convention du 13 février 1904, le traité du 23 mars 1907 et
son protocole annexe) ... »

De même, l’article 22 du traité de 1937 dispose:

« Le présent traité sera, à partir de la date de sa mise en vigueur,
substitué au traité d’amitié, de commerce et de navigation conclu
à Bangkok le 14 février 1925. Il annulera, en outre, à dater du
même jour, les autres traités, conventions et arrangements passés
entre la France et le Siam, exception faite toutefois des clauses
relatives à la définition et à la délimitation des frontières, à leur
garantie et à la démilitarisation de la frontière du Mékong (contenues
dans le traité du 3 octobre 1893, la convention du 13 février 1904,
le traité du 23 mars 1907 et son protocole annexe et le traité du
14 février 1925) ... »

On peut déduire des dispositions qui précédent que la confirma-
tion a un caractère général et qu’elle vise l’ensemble des règlements
territoriaux effectués par des traités antérieurs encore en vigueur.
Il n'est pas question de la frontière des Dangrek marqueé sur la
carte de l’annexe I. En réalité, cette confirmation semble bien n'avoir
eu qu'un caractère fortuit, car les négociations avaient pour principal
objet des questions tout à fait différentes ainsi que l'indique le titre
des deux traités, à savoir traités « d'amitié, de commerce et de
navigation entre le Siam et la France ».

25. Il est dit que, si le Siam jugeait que le temple de Préah
Vihéar était inexactement situé du côté cambodgien de la frontière
tracée sur la carte de l'annexe I, il aurait dû formuler une réserve
à cet égard dans les traités de 1925 et de 1937, dans l'accord de
règlement de 1946 et dans le rapport de la Commission de 1947,
car tous ces instruments confirment ou rétablissent les règlements

85
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 88

territoriaux prévus par les précédents traités, y compris la conven-
tion de 1904 et les frontières délimitées par la Commission mixte
établie en vertu de cette convention; le fait de n’avoir pas agi ainsi
devrait donc être considéré comme une preuve de l'acceptation
tacite par le Siam de la frontière tracée sur la carte de l’annexe I.

26. Ainsi que je viens de le souligner, la confirmation est tout
à fait générale et fortuite. Les deux traités de 1925 et de 1937 visent
principalement et presque exclusivement les questions « d'amitié,
de commerce et de navigation entre le Siam et la France ». Des
vingt-neuf articles et des deux protocoles du traité de 1925, seuls
les articles 2 et 27 portent confirmation de la définition et de la
délimitation des frontières prévues dans les précédents traités. Le.
traité de 1937 contient vingt-quatre articles, un protocole et six
échanges de notes, mais seul l’article 22 a un caractère confirma-
tif. On ne peut guère voir là deux occasions de faire des réserves
au sujet de la souveraineté sur la zone du temple. Pour 1925, il
n’est pas prouvé que le Siam eût déjà constaté que le temple était
inexactement situé et, même dans cette hypothèse, il semblerait
encore raisonnable de se demander si l’occasion qui se présentait
était de celles qui auraient normalement appelé ou justifié une
réserve dans le sens indiqué. En 1937, le Service géographique
siamois avait découvert depuis 1934-1935, comme je l'ai déjà indi-
qué, l'erreur de la carte de l’annexe I au sujet de la localisation du
temple, mais les circonstances dans lesquelles le traité de 1937 a
été négocié n'étaient pas suffisamment différentes de celles du traité
de 1925 pour justifier une réserve.

27. Au surplus, les deux actes bilatéraux en question ne peuvent
avoir eu pour objet de réparer les défauts inhérents aux traités
antérieurs, aux protocoles annexés à ces traités et aux accords
concernant les règlements territoriaux et les délimitations de fron-
tiéres; en tout cas, ils ne stipulent rien en ce sens. Cette remarque
s'applique a fortiori à un document qui, comme la carte de l’annexe
I, n’est annexé à aucun de ces instruments. Par leurs termes géné-
raux, ils se bornent à confirmer lesdits instruments avec leurs per-
fections et leurs imperfections; ils n’ajoutent ni ne retranchent quoi
que ce soit à leur contenu. Le fait que la carte de l’annexe I n'ait
pas été approuvée par la Commission mixte de délimitation établie
en vertu de la convention de 1904 demeure pertinent et le fait
qu'elle n’ait pas eu de caractère conventionnel reste vrai aujourd’hui.

28. L'accord de règlement de 1946 a été négocié et conclu à la
demande de la France en vue de restaurer pour toutes les frontières
entre l’Indochine française et le Siam le statu quo antérieur à la
convention de Tokyo du 9 mai 194r. En fait, il prévoit l’abrogation
de cette convention et le rétablissement intégral des règlements
territoriaux confirmés par les traités de 1925 et de 1937. Si pareil
rétablissement doit être considéré comme une confirmation des
règlements territoriaux effectués par la convention de 1904, il ne

86
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 89

vise certainement rien de plus que ce qui est confirmé par les traités
de 1925 et de 1937.

29. Le rapport de la Commission de conciliation a été établi en
1947, après que le Siam et la France eurent respectivement défendu
et combattu certains changements territoriaux proposés par le Siam
en vue de reprendre à la France des provinces entières. Il aurait été
déplacé de la part du Gouvernement siamois de soulever en l’occur-
rence la question de la souveraineté sur une portion de territoire
aussi restreinte que la zone du temple, d’autant plus que cette
question n'était pas en cause à l’époque. Au surplus, le temple a
toujours été sous la surveillance d’un gardien siamois depuis 1940.
Dans ces conditions, il aurait été plus approprié à l’époque que ce
fût la France qui formulat une réserve ou une contestation, mais elle
n’en a rien fait.

30. Le fait que le Service géographique royal siamois ait publié
en 1937 une carte indiquant Préah Vihéar en territoire cambodgien
est à mon avis sans importance en ce qui concerne l'attitude de la
Thaïlande à l'égard de la carte de l’annexe I. Ainsi que l’a exposé
le conseil de la Thaïlande, cette carte était destinée à l'usage des
autorités militaires siamoises. Il n’y a rien d’anormal à ce qu’au
sein du service géographique d’un pays des cartes de toute sorte,
de toute origine, soient reproduites à l'usage interne en raison de
leur échelle et des détails utiles qu’elles contiennent ou pour d’autres
motifs.

31. L'emploi par la Thaïlande, devant la Commission de conci-
liation franco-siamoise de 1947, d’une carte indiquant Préah Vihéar
en territoire cambodgien peut apparaître à première vue comme
frappant. Mais, si l’on tient compte des circonstances dans lesquelles
il s’est produit, il n’a pas plus d'importance que la publication de
la carte de 1937 dont je viens de faire état. Comme je l’ai déjà
indiqué, la Thaïlande présentait à la Commission des demandes
dont la principale visait la restitution par la France de plusieurs
provinces entières cédées de mauvais gré, surtout en 1904-1907, et
la carte a évidemment été utilisée pour indiquer la position et les
limites de ces provinces. La question du temple de Préah Vihéar
n'était pas en cause; en effet, alors que la demande principale de
la Thaïlande tendait à la restitution de plusieurs provinces, il aurait
semblé incongru et déplacé de soulever la question de la souverai-
neté territoriale sur une zone aussi restreinte que celle qui est
couverte par les ruines du sanctuaire. Comme je lai déjà noté, il
est clair que l’occasion n’était ni impérative ni appropriée pour cela.

32. On considère comme particulièrement important l'incident
de la visite du temple de Préah Vihéar faite par le prince Damrong
en janvier 1930, le résident français dans la province cambodgienne
de Kompong Thom s'étant rendu sur les lieux en uniforme officiel
et avec ses décorations et ayant fait flotter les couleurs françaises

87
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) go

au sommet d’un mât planté en face de sa sala. Mais les faits sont
simples et ne justifient pas l'importance qu'on veut leur attribuer.
Le prince n'était plus alors ministre de l'Intérieur; il présidait l’Ins-
titut royal du Siam et ses fonctions se rapportaient à la biblio-
théque nationale et à l’archéologie. C’est à ce dernier titre qu'il
s’est rendu à Préah Vihéar avec ses trois filles et une suite de
dignitaires. Le résident français était accompagné de son adjoint
et d’un archéologue français connu, Henri Parmentier. Lorsque
les deux groupes se sont retrouvés dans le domaine du temple, des
allocutions de bienvenue et des remerciements ont été échangés et
des toasts ont été portés. Le résident a déclaré qu’il était venu,
au nom du résident supérieur et en son nom propre, présenter des
compliments au prince en raison de sa «réputation d’ami sincère
de la France, de ses sujets et protégés » et aussi en sa qualité
d’archéologue bien connu. Le résident français n’a fait aucune allu-
sion à aucune question touchant à la souveraineté territoriale sur
le temple, mais Parmentier, parlant à titre de collègue archéologue
et vantant l'intérêt connu du prince pour l’archéologie, a cité le
temple comme «un des autres monuments de notre Cambodge ».
(Annexe LITI b à la réplique du Cambodge.) En réponse, le prince
a déclaré «qu’il était venu voir le temple et ne s’occupait pas de
politique ».

33. D’après une déclaration de sa fille, qui l’accompagnait au
cours de la visite, il a suggéré au fonctionnaire français de « quitter
son uniforme ». Qu’un fonctionnaire étranger, ou même une per-
sonne privée de race occidentale, fit flotter son pavillon national,
cela n'avait à l’époque rien d’extraordinaire dans un pays d'Asie;
cela a pu déplaire ou non au prince. Mais ce n’était pas clairement
pour lui un motif de faire sur-le-champ une protestation ou de
demander à son Gouvernement d’en formuler une à Bangkok, bien
qu'en son for intérieur, selon la déclaration sous serment de l’une
de ses filles qui l’accompagnait au cours de la visite, il considérat
comme des marques d’impudence la présence du drapeau français
sur les lieux de la rencontre et le port d’un uniforme officiel par le
fonctionnaire français. L'envoi par le prince Damrong au ministre
de France, pour transmission aux autorités françaises d’Indochine,
d'une lettre de remerciements et de photographies prises au cours
de la visite, n’a représenté rien de plus qu'un acte normal de cour-
toisie orientale, En un mot, si l’on se réfère aux preuves disponibles
et aux conditions qui prévalaient alors au Siam — et en fait dans
d’autres parties de l’Asie —, l'incident n’a pas eu la signification et
l'importance qu'on veut lui attribuer.

34. Bien entendu, il n’est pas contesté que la sala dans laquelle
le résident français et ses compagnons ont passé la nuit et le mât
au sommet duquel les couleurs françaises ont été hissées aient été
installés spécialement et temporairement en vue d'accueillir le
prince siamois. À la lumière de ce fait et des autres circonstances

88
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) OI

connexes mentionnées plus haut, il peut être raisonnable de présumer
que la présence du fonctionnaire français a eu pour but d'affirmer
l'autorité de la France ou la souveraineté du Cambodge sur la zone
du temple et que le prince ou le Gouvernement siamois ont dû
effectivement considérer l'incident comme offrant un motif suffisant
de protestation. Mais, même si cette hypothèse est exacte, il ne
s'ensuit pas qu'ils n'auraient pas dû attendre pour protester une
occasion plus propice que celle que leur offraient les circonstances
de fait de l’époque. La raison pour laquelle le prince «n’a pas
demandé au Gouvernement de formuler une protestation » a été
éloquemment indiquée dans les termes suivants par sa fille, la
princesse Phun Phitsamai Diskul, qui a visité le temple avec lui:

«Tl était de notoriété publique à l’époque qu’en protestant nous
ne ferions que donner aux Français une excuse pour saisir encore
plus de territoires. Les choses s'étaient passées de la sorte depuis
qu'ils avaient fait remonter leurs canonniéres dans la rivière de
Chao Phya et qu'ils avaient saisi Chantaboun. »

Étant donné l’histoire des relations entre le Siam et l’Indochine
française à l’époque et au cours des décennies précédentes, l’expli-
cation de la princesse semble naturelle et raisonnable. Cette situation
n'était pas particulière au Siam. C'était d'une manière générale le
sort commun de la plupart des États d'Asie dans leurs relations
avec les Puissances occidentales au cours de cette période d’expan-
sion coloniale.

35. Le fait que la Thailande n’ait pas répondu aux quatre notes
adressées au ministère des Affaires étrangères par la légation de
France a Bangkok, pour solliciter tout d’abord des informations sur
la présence au temple de Préah Vihéar de gardiens thailandais, puis
pour dire que les ruines du sanctuaire « se trouvent incontestable-
ment en territoire khmer », pour demander que soient prises des
mesures destinées à mettre fin à cette situation et enfin pour exposer
le point de vue de la France sur les aspects historiques et juridiques
de la question des frontières, est considéré comme un autre motif de
présumer l'acceptation tacite par la Thaïlande de la frontière
indiquée sur la carte en cause. On ignore les raisons exactes qui ont
amené le Gouvernement siamois à ne pas répondre à ces notes.
Mais, quoi qu’il en soit, que cela ait été parce que la demande
française faisait nettement erreur en se fondant sur le protocole
annexé au traité de 1907 ou parce que le Siam avait toujours
considéré la carte de l’annexe I comme sans caractère obligatoire
ou pour toute autre raison, l’attitude et le comportement constants
du Siam à l'égard de son titre de souveraineté sur la zone du temple
pendant les cinquante années postérieures à 1904 sont des faits
qui réfutent clairement cette présomption. Il convient au surplus
de rappeler que, comme l’a dit le prince Naradhip lors des négocia-
tions avec les plénipotentiaires cambodgiens en 1958, les gardiens

89
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 92

thaïlandais du temple étaient à leur poste depuis 1940. C’est là un
fait important à noter; il indique quelles ont été véritablement les
intentions et l’attitude de la Thaïlande en matière de souveraineté
sur la zone du temple.

II

36. Puisque la revendication de souveraineté du Cambodge sur
la zone où est situé le temple de Préah Vihéar est fondée sur le
prétendu caractère conventionnel de la carte de l’annexe I, laquelle
situe le temple du côté cambodgien de la frontière qui y est tracée,
et puisqu'il est prouvé que cette carte n’a pas de caractère con-
ventionnel, il importe de comparer l'attitude et la conduite des
deux Parties comme pouvant éclairer leurs intentions respectives en
matière de souveraineté sur le temple.

37. Sur ce point, le Cambodge a produit un certain nombre de
documents et de photographies relatifs aux « tournées administra-
tives à Préah Vihéar » du gouverneur de Kompong Thom et aux
visites de plusieurs missions étrangéres accompagnées par lui
jusqu'au temple. D'après les dates indiquées, toutes ces visites et
tournées ont eu lieu à l’époque où le gouverneur était M. Suon Bonn,
qui a également déposé en audience comme témoin. En d’autres
termes, elles se sont produites entre 1948 et 1953. Parmi les plus
importants documents présentés figurent un arrêté du gouverneur
général de l’Indochine du 16 mai 1925 portant classement de monu-
ments historiques, parmi lesquels le temple de Préah Vihéar
(annexe XII au mémoire), et un rapport du commandant Lunet de
Lajonquière de 1907-1908 sur des monuments antiques, dont le
temple de Préah Vihéar, rapport qui a paru dans le Bulletin de la
Commission archéologique de l’Indochine de 1909 et où il est dit:

« La dernière délimitation de frontières attribue à la France le
Preah-Vihear, étudié dans l’ouvrage sous le n° 398.» (Annexe
LXXXVI du Cambodge.)

38. De son côté, la Thaïlande a déposé auprès de la Cour un
certain nombre de déclarations sous serment et de copies de docu-
ments originaux prouvant que les autorités siamoises ont accompli
des actes de contrôle administratif dans l'exercice de leur souverai-
neté sur la zone où est situé le temple. Ces actes concernent, entre
autres questions, la construction de routes jusqu'au pied de la
montagne de Préah Vihéar, la perception d'impôts par des fonction-
naires fiscaux siamois sur les rizières de la montagne de Préah
Vihéar, l'octroi de concessions de coupe de bois dans la zone,
des visites et inspections de fonctionnaires siamois des eaux et
forêts, l'établissement en 1931 d’un inventaire officiel des monu-
ments anciens comprenant le temple de Préah Vihéar et les tournées
du sous-secrétaire d’État à l'Intérieur (1924-1925) et du prince

go
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 93

Damrong (1930) qui ont toutes deux compris une visite du temple
de Préah Vihéar.

39. Il est difficile d'admettre l'argument consistant à ne pas
considérer comme preuves de sa conduite en tant qu’Etat souverain
les actes positifs de contrôle administratif accomplis par le Siam
dans la zone contestée, pour le prétendu motif qu'il s’agirait d’actes
accomplis par des autorités locales ou provinciales en contradiction
avec l'attitude immuable et constante des autorités centrales sia-
moises à l’égard de la frontière tracée sur la carte. Cette hypothèse
est réfutée par les faits que je viens de rappeler. Au surplus, les
actes administratifs accomplis dans la zone de la montagne de
Préah Vihéar, sur laquelle est situé le temple du même nom, doivent
nécessairement avoir été accomplis par des fonctionnaires locaux,
comme l’étaient dans d’autres régions des activités telles que la
perception d'impôts, la construction de routes, l'inspection des
forêts, etc. Ces tâches ont été exécutées sous la direction du gouver-
neur de la province de Khukhan, dont dépendaient lesdits fonction-
naires locaux. Le gouverneur, nommé lui-même par le roi de Siam,
était responsable devant le gouvernement de Bangkok. Ii devait
non seulement adresser au gouvernement central des rapports
d'administration périodiques, mais aussi appliquer ses instructions.
Les correspondances relatives à la tournée d'inspection du sous-
secrétaire à l'Intérieur dans la province en 1925 (annexes 37 4-377
au contre-mémoire) et à la tournée analogue du prince Damrong en
1930 (annexes 39 4, 39 b et 39 c au contre-mémoire), qui ont toutes
deux compris une visite du temple de Préah Vihéar, prouvent bien
que le gouvernement central était en rapport étroit avec les autorités
provinciales, qui à leur tour se tenaient en étroit contact avec les
fonctionnaires locaux. Le « rapport de S. A. R. Krom Phra Nakhon-
sawan Woraphinit à S. M. le roi» (1926) sur les réslutats de sa
tournée d'inspection dans les provinces est particulièrement révéla-
teur. Il ne fait guère de doute que, loin de contredire toute attitude
d'acceptation de la ligne frontière en cause, les actes de contrôle
administratif accomplis par les autorités locales dans la zone du
temple reflètent et confirment la croyance constante du gouverne-
ment central siamois à la souveraineté du Siam sur cette zone. Il
est pertinent de citer à cet égard un passage particulièrement
important du rapport de S. A. R. ci-dessous mentionné:

« Le gouverneur [de Khukhan] m'a fait savoir que dans la région
du bureau du district du Sangkha méridional, dans les montagnes
frontières, il se trouve un très grand et très beau temple de pierre à
cinq élévations, dénommé Phra Viharn. (Sur la carte française,
on l'appelle Préah Vihéar.) Ce temple de pierre est situé sur notre
territoire. » (Annexe 22 au contre-mémoire.)

40. Ce n'est pas seulement le prince, ce sont d’une manière
générale les autorités centrales et locales du Siam qui ont cru que
le temple de Préah Vihéar était en territoire siamois. Cela ressort

OI
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 94

d’une série de faits pertinents. Avant «la récente ratification de la
convention [de 1904] signée avec la France », le ministre de l’In-
térieur du Siam a « adressé aux gouverneurs généraux des télégram-
mes contenant un projet de proclamation relative aux territoires
cédés à la France et leur demandant de se préparer à expédier cette
proclamation dès la ratification de la convention pour l'information
des habitants ». Après la ratification, il leur a adressé le 10 décembre
1904 des télégrammes:

« pour les aviser que la proclamation devait être expédiée dans les
quinze jours suivant la réception du télégramme et pour leur
demander de lui confirmer les dates auxquelles les autorités locales
des territoires cédés à la France recevraient cette proclamation, de
manière que le Gouvernement français puisse en être informé à
son tour en vue de prendre possession desdits territoires ».

Le 16 décembre 1904, il a informé le ministre des Affaires étran-
gères du Siam de ce qui suit:
« Un télégramme n° 19 daté du 11 décembre vient d’être reçu de
S. À. R. le prince Sanphasit, haut-commissaire de S. M. pour l'Isan;
d’après ce télégramme, le Champasak et le Khukhan ont reçu l’ins-
truction d’adresser la proclamation aux quatorze districts où
toute activité officielle doit cesser de manière que l’on puisse procéder
à la remise de ces territoires à la France. »

Le Khukhan est la province où est situé le temple de Préah Vihéar.

41. Des passages cités ci-dessus, on peut tirer la certitude que
tous les territoires cédés à la France en vertu de la convention de
1904 ont été remis en leur temps aux autorités françaises et que la
montagne de Préah Vihéar, au sommet de laquelle se trouvent les
ruines du temple du même nom, et ses environs immédiats n’ont
été compris ni par l’une ni par l’autre des deux Parties comme étant
parmi les territoires cédés. En effet, il n’est pas contesté que les
autorités siamoises ont continué à appliquer un contrôle administra-
tif sur la zone sans qu'aucune protestation ne soit formulée par les
autorités françaises ni aucune objection par les habitants. Ce fait
est important, car le dossier montre que les autorités françaises ont
veillé avec promptitude et vigilance à ce que la nouvelle souverai-
neté territoriale acquise par la France fût respectée par le Siam.
Voici un exemple, choisi parmi les nombreux autres que contient
le dossier, de la promptitude et de la vigilance de la France: lorsque,
cinq mois après que certains villages situés dans le territoire compris
entre le Pnom Padang et le Mékong eurent été remis aux autorités
françaises en janvier 1905, un fonctionnaire siamois a signifié aux
populations locales que ces villages appartenaient au Siam et leur
a interdit de déférer aux ordres des autorités cambodgiennes de
Bassac et lorsque, plus tard, le même fonctionnaire siamois a envoyé
des agents faire dans ces villages le recensement des habitants, des
animaux et des voitures, les autorités de Bassac ont immédiatement

92
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 95

protesté. La question a été soumise à l'administrateur de la province,
au résident supérieur au Laos et au gouverneur général de l’Indo-
chine. Elle a enfin été signalée à l’attention du président de la
Commission siamoise de délimitation par le président de la Commis-
sion française. Une enquête a été faite en temps utile, les réclama-
tions se sont avérées fondées et le président siamois a attribué l’in-
cident à «une erreur d'interprétation du traité ». Or, en ce qui
concerne la zone du temple, bien que les autorités locales siamoises
aient continué d’y exercer le contrôle administratif après la conven-
tion de 1904 comme elles l'avaient fait auparavant, les autorités
françaises n’ont jamais protesté et les habitants ne se sont jamais
plaints, ce que l’on aurait certainement fait si l’on avait considéré
la zone du temple comme faisant partie des territoires cédés.

42. On peut dire que la question de savoir quelle Partie détenait
à cette époque le droit d’exercer la souveraineté dans la zone ne
pouvait être réglée définitivement qu'après la délimitation du tracé
précis de la frontière; mais, à part l'exception plausible de l'épisode
de la visite du temple de Préah Vihéar faite par le prince Damrong en
1930, les autorités françaises n’ont à aucun moment affirmé l’au-
torité de la France ou la souveraineté du Cambodge, ni soulevé
des questions ou protesté auprès du Siam au sujet de l'exercice
continu d'actes administratifs dans la zone du temple jusqu’en 1949;
cela ne peut s'expliquer que si l’on admet que ces autorités fran-
çaises avaient tacitement reconnu la souveraineté du Siam sur la
zone ou qu'elles savaient probablement que la frontière de la carte
de l’annexe I tracée à titre provisoire par le capitaine Oum,
membre cambodgien de la Commission française et, semble-t-il,
ardent irrédentiste cambodgien!, n’avait pas été approuvée par la
Commission mixte de délimitation franco-siamoise et n’avait pas
force obligatoire pour le Siam.

43. Il y a lieu de noter un autre fait important démontrant que
le Siam a constamment cru à son titre de souveraineté sur la zone
du temple. En application de la proclamation royale du 17 janvier
1924 pour l'inspection et la conservation des objets d’intérét archéo-
logique au Siam le prince Damrong, président de l’Institut royal,
a écrit au gouverneur général de Nakhon Ratchasima à deux
reprises, les 23 juillet 1930 et 22 juillet 1931, pour lui demander un
inventaire vérifié des monuments anciens de ce cercle. Le 31 août
1931, le gouverneur général a envoyé en réponse un inventaire dans
lequel « Khao Phra Viharn [le temple de Préah Vihéar] bâti en
pierre, avec quatorze bâtiments construits sur cinq élévations,
dont certains, de diverses tailles, rectangulaires » était nettement
indiqué comme un des quatre monuments anciens de la province de
Khukhan, l’une des provinces sous sa juridiction (annexes 78 a-78 b
de la Thaïlande),

1 Voir annexe 58 à la duplique.

93
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 96
IV

44. L’exposé des faits et circonstances qui précède résume la
situation à la base du présent litige entre les Parties. À mon avis,
résoudre ce conflit en présumant l'acceptation tacite par la Thaïlande
de la carte de l’annexe I, motif pris de son silence ou de son ab-
sence de réaction lors de certaines circonstances données, va à l’en-
contre des faits établis et du caractère réel des circonstances pré-
tendues pertinentes. Lorsqu'on cherche à apprécier la signification
juridique du silence en matière de revendication de souveraineté,
les indices ou critères admis sont les paroles et la conduite. Ayant
examiné le dossier de l'affaire, je n’y ai trouvé aucun exposé ou
déclaration du Siam ou de la Thaïlande qui reconnaisse, ou puisse
être considéré comme reconnaissant, le titre de souveraineté du
Cambodge sur la zone du temple. D'autre part, loin d'observer une
conduite impliquant une acceptation de la carte de l’annexe I, la
Thaïlande a indiqué avec conséquence au cours des décennies pas-
sées que la zone en question continuait à être soumise à sa sou-
veraineté.

45. En l'espèce, la revendication par la Thaïlande de la souverai-
neté sur le temple ne pose pas le problème de sa bonne foi, La
jurisprudence internationale n’accorde de l'importance au silence
en tant que facteur pertinent pour déterminer l'intention d’une
partie dans une revendication de souveraineté qu’à la lumière
d’une conduite sans équivoque et des circonstances concomitantes.
L'exercice de la souveraineté par la Thaïlande sous la forme d’un
contrôle administratif continu dans la zone du temple témoigne de
ses véritables intentions. Les preuves fournies réfutent la thèse
d’après laquelle on devrait présumer que la Thaïlande aurait tacite-
ment accepté le titre de souveraineté du Cambodge sur la zone du
temple selon la carte de l’annexe I

46. Au surplus, il n'existe en droit aucun motif valable de rendre
la Thailande responsable d’acquiescement. La régle de droit romain
d'après laquelle qui ne dit mot consent s’il doit et peut parler n’est
pas applicable, 4 mon avis, car les diverses circonstances au cours
desquelles il est prétendu que la Thailande aurait pu protester ou
formuler des réserves étaient de caractére entiérement différent,
ainsi que je l’ai démontré plus haut. Le silence ou l’absence de
réaction, même lorsqu'ils constituent un facteur pertinent, ne peu-
vent pas être considérés à eux seuls comme impliquant la reconnais-
sance ou l’acceptation de la revendication de souveraineté de l’autre
partie. Dans l'affaire des Pécheries (Royaume-Uni c. Norvège), la
Cour a attaché une importance juridique à « l’abstention prolongée »
du Royaume-Uni qui n'avait pas protesté contre le système
norvégien de délimitation des eaux territoriales, maïs en y voyant
seulement un facteur parmi d’autres: « La notoriété des faits, la
tolérance générale de la communauté internationale, la position de

94
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 07

la Grande-Bretagne dans la mer du Nord, son intérêt propre dans
la question, son abstention prolongée, permettraient en tout cas à
la Norvège d’opposer son système au Royaume-Uni. » (C.J. J. Recueil
I95I, p. 139.) Il n'existe en l’espèce aucun témoignage concernant
une déclaration ou un acte du Siam ou de la Thaïlande qui indique
clairement son intention de reconnaître ou d'accepter la revendi-
cation de souveraineté du Cambodge sur la zone du temple.

47. Il n’y a pas non plus de motif valable pour appliquer le
principe de la forclusion. Le fondement juridique de ce principe
est qu'une partie doit s'être fiée à une déclaration ou à la conduite
de l’autre soit à son propre détriment, soit à l'avantage de l’autre.
En l'espèce, la Thaïlande n’a jamais fait de déclaration indiquant
qu'elle acceptait ou reconnaissait la frontière tracée sur la carte
de l’annexe I. Quant à la thèse d’après laquelle son silence justi-
fierait la présomption d’une telle acceptation ou reconnaissance,
elle est clairement réfutée par la preuve de l’activité continue de
cet Etat dans l'exercice de sa souveraineté sur la zone du temple.
Il n'existe aucune preuve que la France, en tant qu’Etat protecteur
du Cambodge, se soit jamais fiée au silence de la Thaïlande à son
propre détriment. L’attitude sans équivoque de la Thaïlande en
ce qui concerne la zone du temple est restée après 1904-1908 la
même qu'auparavant. Le fait que la France se soit abstenue de
toute protestation et n’ait soulevé aucune question à ce sujet
jusqu’en 1949 semble avoir confirmé la Thaïlande dans sa conviction
que la zone est toujours restée sous sa souveraineté d'après la
convention de 1904. On ne peut non plus soutenir que la Thaïlande
ait retiré un avantage spécial du fait que la France se serait fiée,
si tel est le cas, à la prétendue acceptation tacite de la carte de
l'annexe I par la Thaïlande en 1908. En fait, comme je viens de le
montrer, il ne semble pas que, pendant plus de quarante ans, la
France ait beaucoup compté sur le caractère prétendument obli-
gatoire de cette carte. L'avantage que la Thaïlande a pu retirer de
la stabilité des frontières indiquées sur les dix autres cartes repose
en droit sur les termes de la convention de 1904 et sur les travaux de
délimitation de la première Commission mixte. À aucun moment ces
cartes n'ont été mises en cause. En ce qui concerne la frontière dans
le secteur des Dangrek, si l’on peut dire que la Thaïlande a profité de
Vavantage de la stabilité — indépendamment de sa croyance cons-
tante que le temple s'est toujours trouvé sous sa propre souveraine-
té —, cet avantage n’était pas dû au fait que la France se fiait sur la
prétendue acceptation par la Thaïlande du caractère obligatoire de
la carte de l’annexe I, mais plutôt à un doute apparent de la part des
autorités françaises quant au tracé exact de la frontière aux abords
du temple —- doute qui explique le fait qu’elles aient constamment
gardé le silence et qu’elles se soient abstenues de soulever aucune
question en dépit de l'exercice continu de la souveraineté thaïlan-
daise dans la zone. Pour les motifs qui précèdent, j'estime que

95
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 98

l'application du principe de la forclusion contre la Thaïlande n’est
pas justifiée en l'espèce.

48. L'objectif habituel d’un traité de frontières est naturellement
d'obtenir, conformément au principe de la stabilité, une fixation
certaine des frontières sur lesquelles il porte, et la méthode admise
pour y parvenir est de faire procéder conjointement à la délimitation
du terrain. C’est précisément la procédure qui a été établie en
lespèce par l’article 3 de la convention de 1904. C’est pourquoi la
thèse qui tend à faire appliquer le principe de la stabilité-en écartant
les intentions claires des Parties exprimées dans cet article, lequel
prévoit une délimitation minutieuse par une commission mixte, et
en se fondant sur le consentement présumé du Siam à une ligne
non délimitée figurant sur la carte de l’annexe I, me semble exagé-
rée et contraire à la réalité.

Vv

49. Ayant examiné les faits pertinents et étudié le droit appli-
cable en l’espéce, je résumerai comme suit ma ‘double conclusion:

(I) le Cambodge n'a pas réussi à établir le caractère obligatoire
de la carte de l’annexe I:

(2) la thèse du Cambodge interprétant le silence de la Thaïlande
comme une acceptation tacite de la frontière indiquée sur la
carte de l’annexe I est réfutée par les faits et n'est pas justifiée
en droit.

50. Où est donc la frontière dans les Dangrek et plus précisément
dans la zone du temple? De quel côté de cette ligne est situé le
temple de Préah Vihéar? Est-il en Thaïlande ou au Cambodge?
La réponse figure en principe à l’article re de la convention
du 13 février 1904, qui définit la frontière des Dangrek comme
suivant «la ligne de partage des eaux entre les bassins du Nam
Sen et du Mékong, d’une part, et du Nam Moun, d’autre part, et
[rejoignant] la chaîne Pnom Padang dont elle suit la crête vers
l'est justqu’au Mékong ». Il va sans dire que la section de cette
frontière pertinente en l'espèce est uniquement, comme il a été
dit dès le début, celle qui concerne la zone où est situé le temple.

51. La tâche essentielle à accomplir pour pouvoir statuer en
l'espèce consiste donc à appliquer ou à interpréter la convention
de 1904. Mais quel est l'emplacement exact de la ligne de partage
des eaux définie par cette convention? C’est là une question cruciale
qui exige une réponse exacte. Les deux Parties en cause ont soumis
des rapports préparés par leurs experts respectifs et prétendant
apporter la solution recherchée. Toutefois, alors que les quatre
rapports, deux de chaque côté, sont d’accord sur l'emplacement
général de la ligne de partage des eaux dans la région contestée, ils

x

diffèrent quant à son tracé précis au point critique. Le Centre
96
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 99

international d'instruction pour la photogrammétrie aérienne de
Delft (Pays-Bas) présente au nom de la Thaïlande une ligne qui
situe du côté thaïlandais la majeure partie du terrain sur lequel
est bâti le temple, alors que MM. Doeringsfeld, Amuedo et Ivey,
« spécialistes en photogéologie et en interprétation photogrammé-
trique » de Denver (Colorado), soumettent un tracé plaçant la plus
grande partie du temple en territoire cambodgien. Le caractère
contradictoire de ces deux expertises présente un problème embar-
rassant, rendu encore plus complexe par les résultats de l’interroga-
toire et du contre-interrogatoire des témoins et experts au cours de
la procédure orale. De ces témoignages, il ressort qu’en plus de la
ligne du Centre international de Delft et de la ligne de Doeringsfeld,
Amuedo et Ivey il existe encore deux autres lignes possibles: l’une
passant par le point 3 situé près de la lettre F sur la carte 2 jointe
à l’annexe 49 au contre-mémoire et l’autre passant par la cote 605,
légèrement à l’ouest de la ligne de Doeringsfeld, Amuedo et Ivey
et près du côté occidental du temple, c’est-à-dire coincidant presque
avec la ligne de Doeringsfeld, Amuedo et Ivey.

52. Il y a aussi la question de la nature et de la hauteur du mouve-
ment de terrain en forme de selle qui est situé prés du point F et
qui, d’aprés l’expert de la Thailande lequel est allé dans la zone du
temple et a fait une enquête sur place, bloque à l’est écoulement
vers la plaine cambodgienne du ruisseau 3 de la carte 2 et le fait
tourner vers l’ouest pour rejoindre le ruisseau 2 coulant en direction
du nord vers le territoire thailandais. Le conseil du Cambodge a émis
des doutes quant 4 l’exactitude de cette déclaration et en ce sens
il a cité, parmi d’autres ouvrages d’archéologie, un passage de L’Art
Khmèr classique de Henri Parmentier, chapitre IV, dans lequel
l’auteur, décrivant les résultats d’une étude du temple de Préah
Vihéar effectuée par lui sur place en février 1930, signale près du
coin nord-est du temple « un plateau rocheux » qui

« descend en pente un peu plus forte vers l’est où un ravin rocheux

emmène ses eaux vers le Cambodge, en formant un ruisseau assez im-
portant, l'O Kbal Pos Nakrac ».

Cette opposition de vues soulève les questions suivantes: quelle
est altitude du mouvement de terrain en forme de selle situé près
du point F? Est-il d’une hauteur uniforme sur toute son étendue ?
Quelle est la nature du sol? Porte-t-il des traces de modifications
effectuées par la main de l’homme?

53. À l'exception de ce que le Cambodge prétend avoir été indiqué
sur la carte de l’annexe I, l’on ne dispose d’aucune preuve qu'après
avoir levé le secteur des Dangrek à l’est du col de Kel en décembre
1906 et janvier et février 1907 c'est-à-dire pendant la saison
sèche — le capitaine Oum ait dressé un croquis montrant un tracé
précis de la ligne de partage des eaux dans ce secteur; or, la ligne
du Centre international de Delft a été vérifiée sur place pendant la
saison des pluies en juillet 1961; il est donc également à propos de

97

 
ARRÊT 15 VI 62 (OP. DISS. M. WELLINGTON KOO) 100

se demander, pour savoir quelle est la véritable ligne, jusqu’à quel
point la topographie des canaux d’écoulement dans la zone du
temple peut varier au cours d’une année normale entre la saison
sèche et la saison des pluies.

54. Le Cambodge a soutenu, en outre, que ce qui importe c’est
de savoir quel était l'emplacement de la ligne de partage des eaux
dans la zone du temple pendant la période de 1904 à 1908 et non
pas où se situe cette ligne en 1961-1962. Ce point soulève d’autres
questions: une ligne de partage des eaux peut-elle changer avec le
temps du fait de phénomènes naturels tels que tremblements de
terre, dislocations, glissements, éboulements, etc.? Ou alors la ligne
de partage des eaux aujourd’hui constatée par les experts des deux
Parties dans la zone du temple est-elle bien une partie de ia ligne
de partage des eaux que les négociateurs de la convention de 1904
avaient en vue ou que le capitaine Oum a probablement indiquée
sur le croquis fait par lui à la suite de son levé de ce secteur des
Dangrek ?

55. Toutes les questions ci-dessus ont un caractère technique et
leurs réponses, pour être dignes de foi, demanderaient l'intervention
d’un ou plusieurs experts indépendants. J’estime, pour ma part,
qu'il aurait été judicieux que la Cour, aux termes des articles 44 et
50 de son Statut, envoie son propre expert ou ses propres experts
faire une enquête sur place en vue d'établir un rapport contenant
leurs observations et leurs recommandations, comme il a été fait
dans l'affaire du Détroit de Corfou (C. I. J. Recueil 1949). Un tel rap-
port aurait considérablement aidé la Cour à statuer en droit sur la
base de tous les éléments de fait pertinents présentant un caractère
technique ou autre. Je me sens personnellement incapable d'arriver
à une conclusion finale satisfaisante à mes yeux sans connaître les
réponses aux questions techniques que j’ai précisées ci-dessus et qui
ont, à mon avis, une importance capitale en vue d’une décision cor-
recte à l’égard des points cruciaux que soulève la présente affaire.

(Signé) WELLINGTON Koo.

98
